Case 1:20-cv-03028-LTB-NYW Document 38 Filed 03/25/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                              MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:         20-cv-03028-LTB-NYW                           Date: March 25, 2021
  Courtroom Deputy:     Brandy Wilkins                                FTR: NYW-FTR*

                  Parties                                                      Counsel

   MARK D. REMALY,                                                    Daniel J. Vedra

          Plaintiff,

   v.

   WYNDHAM RESORT DEVELOPENT CORPORATION,                             Christi A. Lawson

          Defendant.


                            COURTROOM MINUTES/MINUTE ORDER

  TELEPHONIC DISCOVERY CONFERENCE

  Court in Session: 9:31 a.m.

  Appearance of counsel.

  Parties discuss issues outlined in the Discovery Dispute Chart, Remaly Position Statement, and
  Wyndham Amended Responses to Plaintiff’s First Set of Discovery, all submitted directly to
  chambers.

  Discussion regarding the dismissal of Defendant Equifax Information Services, LLC in the First
  Amended Complaint [33] filed March 4, 2021. The court is inclined to have the Plaintiff file a
  Second Amended Complaint which excludes Equifax.

  ORDERED: Plaintiff will file a Second Amended Complaint omitting Equifax Information
           Services, LLC as a party in the caption and in the “Parties” section of the
           pleading no later than March 20, 2021. Defendant Wyndham Resort
           Development Corporation will file an Answer to such Second Amended
           Complaint no later than April 6, 2021.

  Parties discuss the Preliminary Statement to which Plaintiff objects.
Case 1:20-cv-03028-LTB-NYW Document 38 Filed 03/25/21 USDC Colorado Page 2 of 3




  ORDERED: The Preliminary Statement does not modify the parties’ obligation to comply
           with the Federal Rules of Civil Procedure, including Rule 26(e).

  Discussion held regarding Interrogatory No. 1.

  ORDERED: Defendant shall supplement its response to Interrogatory No. 1 including the
           names of the corporate representatives on or before March 29, 2021.

  Discussion held regarding Interrogatory No.’s 3 and 4.

  ORDERED: Defendant shall supplement its response to Interrogatory No.’s 3 and 4
           including what specifically was produced on or before March 29, 2021.

  Discussion held regarding Interrogatory No. 5.

  ORDERED: Defendant shall supplement its response to Interrogatory No. 5 including the
           factual steps on or before March 29, 2021.

  Discussion held regarding Interrogatory No. 10.

  ORDERED: Parties should meet and confer to see if the is a more appropriately specific
           interrogatory.

  Discussion held regarding Interrogatory No. 11.

  ORDERED: The court will not compel a further response to Interrogatory No. 11.

  Discussion held regarding Request for Production No.’s 4 and 5.

  ORDERED: Parties shall meet and confer to see if this information is captured through
           other discovery requests. Parties shall submit a Joint Status Report on or
           before April 1, 2021 informing the court on the status of this issue. The court
           RESERVES ruling on this dispute.

  Discussion held regarding Request for Production No.’s 7 and 8.

  ORDERED: Defendant shall supplement its response to Request for Production No.’s 7
           and 8 on or before March 29, 2021. Parties should be on notice that
           depositions may need to be reopened. Parties should update the court on this
           issue in the Joint Status Report due April 1, 2021.

  Discussion held regarding Request for Production No. 11.
Case 1:20-cv-03028-LTB-NYW Document 38 Filed 03/25/21 USDC Colorado Page 3 of 3




  ORDERED: The court will not compel a further response to Request for Production No.
           11.

  Discussion held regarding Request for Production No. 12 regarding punitive damages.

  ORDERED: The court understand from the statement of defense counsel, as an officer of
           the court, that no documents currently exist that are responsive to this
           Request for Production as limited to this particular Defendant, as opposed to
           the overall corporate entity. On this record, and without evidence
           establishing more exists, the court cannot compel a document a document that
           does not exist. Smith v. Pizza Hut, Inc., No. 09–cv–01632–CMA–BNB, 2013
           WL 1751850, at *3 (D. Colo. Apr. 23, 2013). Rule 34 also does not require a
           party to generate a non-existent document. Cartel Asset Mgmt. v. Ocwen Fin.
           Corp., No. 01–cv–01644–REB–CBS, 2010 WL 502721, at *14 (D. Colo. Feb. 8,
           2010). Therefore, the court will not compel the further response to Request
           for Production No. 12 at this time.

  Discussion held regarding Request for Production No. 15.

  ORDERED: Defendant shall supplement its response to Request for Production No. 15 on
           or before March 29, 2021.

  Discussion held regarding the privilege log.

  ORDERED: The court RESERVES ruling on this dispute. Parties should update the court
           on this issue in the Joint Status Report due April 1, 2021. The privilege log
           should be included.

  Court in Recess: 10:51 a.m.           Hearing concluded.             Total time in Court: 01:20

  *To order transcripts of hearings, please contact either AB Litigation Services at (303) 629-8534 OR
  Patterson Transcription Company at (303) 755-4536.
